Citation Nr: 1445614	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $51,394.00.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Committee on Waivers and Compromises (Committee) at the Milwaukee, Wisconsin Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims file reflects that the Veteran was notified in July 2010 that an overpayment in the original amount of $51,394.00 was created, but that the Veteran did not file a request for waiver of overpayment until August 2011, more than 180 days later.  The July 2010 notice alerted the Veteran of his right to request a waiver, and stated that information regarding the waiver option was provided on a document entitled "Notice of Rights and Obligations."  A copy of the document entitled "Notice of Rights and Obligations" is not enclosed in the Veteran's claims file.  The Board believes this document is important in this case, as the July 2010 notice of overpayment does not alert the Veteran of the requirement that he file his waiver request within 180 days of the July 2010 letter.  Accordingly, the RO should locate the "Notice of Rights and Obligations" which was provided to the Veteran as an enclosure to the July 2010 notice of overpayment letter, and associate it with the claims file.

Additionally, in his December 2011 notice of disagreement, the Veteran alleged that his health problems including depression, atrial fibrillation, congestive heart failure, diabetes, severe peripheral neuropathy, arthritis, and edema, along with his morphine medication made it difficult for him to concentrate on paperwork and financial affairs, which was the reason for his untimely filing of a waiver request.  He stated that these facts could be corroborated by his VA treatment records.  The Veteran's argument raises the issue of whether he is entitled to equitable tolling of the 180 day time limit to file a waiver request.  As the Veteran reported that his VA treatment records show the impairments caused by his disabilities, the Board believes that they should be obtained and considered in determining whether equitable tolling of the 180 day time limit is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  Associate the "Notice of Rights and Obligations," provided to the Veteran as an enclosure to the July 17, 2010 notice of overpayment, with the Veteran's claims file.

2.  Obtain and associate all of the Veteran's VA treatment records with his claims file, particularly those from 2010 and 2011.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal, to include adjudication of whether medical disabilities in 2010 and/or 2011 warranted equitable tolling of the time limit to request waiver of the overpayment at issue.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



